DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4: Claim 4 contains multiple recitations of the phrase “a monomer unit derived from”; the scope of this limitation is indefinite as it is unclear what chemical processes and/or reactions are intended to fall within its scope. Take, for instance, the phrase “a monomer unit derived from methacrylic acid”. Under a first interpretation, this 
Regarding claim 7, the phrase “a monomer unit derived from methacrylic acid” is indefinite per the rationale outlined in the previous paragraph with respect to claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al, US2014/0036363.
Example 4 of Seo (¶0050-0052; Table 1) discloses the production of a copolymer comprising 8.2% benzyl methacrylate, 87.3% methyl methacrylate,  1.4% methacrylic acid, and 3.1% glutaric anhydride, corresponding to the claimed ring structural unit (for claims 1-3). Note that benzyl methacrylate, methyl methacrylate, and methacrylic acid all 
Based on the molecular weights of benzyl methacrylate (176.21 g/mol), methyl methacrylate (100.121 g/mol),  methacrylic acid (86.09 g/mol), and glutaric anhydride (114.10 g/mol), it is calculated that the polymer of Seo’s Example 1 contains about 2.8 mol% glutaric anhydride (for claims 1, 8) and 1.7 mol% methacrylic acid (for claim 7).
Seo is silent regarding the claimed alkali metal and/or alkaline earth metal content; however, it is reasonably expected that this property is met by the prior art.
Note that applicant’s specification teaches the production of copolymers meeting the recited metal atom content, wherein said copolymers are prepared via a process of copolymerizing the required monomers in the presence of a peroxide initiator and a mercaptan chain transfer agent without the addition of any salt compounds (see specification Examples 1, 4-6; Table 2). Similarly, the polymer of Seo’s Example 1 is made via a process wherein the monomers are combined with one another and polymerized in the presence of a peroxide initiator and a mercaptan chain transfer agent; no salt compounds are added to the polymerization reaction mixture.
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). As discussed above, the prior art teaches the production of a copolymer which 1) has the same structure as the recited invention and 2) is prepared via the same process of copolymerizing monomers without the addition of any salt compounds. As the prior art product appears to be the same as that recited in the claims, it is reasonably expected that it would have the same salt content as the recited copolymer. The burden is therefore shifted to the applicant to provide that the properties used to define the claimed invention would not be present in the copolymer disclosed by Seo (for claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al, WO2017/086275.
The examiner notes that Murakami, US2018/0305538, has been utilized as an equivalent English translation of WO2017/086275.
Murakami discloses the production of a methacrylic comprising a methacrylic ester monomer unit, corresponding to the claimed monomer unit other than the ring structural unit (for claims 1, 4), and 3 to 30% of a ring structural element, corresponding to the claimed ring (for claim 1), overlapping the claimed ranges (for claims 1, 8) (abstract, ¶0075). Note that the prior art ring structural unit may be a glutaric anhydride unit (for claims 2, 3) (¶0090, 0098-0106). The prior art composition is used in the production of shaped objects for applications such as optical lenses (¶0558-0559), corresponding to the claimed article (for claims 10, 11).
Regarding the claimed amount of alkali metal and/or alkaline earth metal: Murakami teaches that the prior art copolymer may be combined with a fatty acid metal salt as a lubricant; note that the prior art specifically teaches the use of salts based on lithium (i.e., an alkali metal) as well as salts based on one of calcium, barium, strontium (i.e., alkaline earth metals) (¶0430-0432). Said fatty acid metal salts are added in an amount of 0.2 % by mass or less (i.e., 2000 ppm or less), overlapping the claimed range (for claim 1).
Regarding the method of forming the copolymer: Murakami teaches that the glutaric anhydride-containing polymer can be made via a process comprising the step of copolymerizing a methacrylate ester and (meth)acrylic acid (see prior art formula 5 wherein R1 may be hydrogen or a C1 alkyl and R2 may be hydrogen) (for claims 5, 6)(¶0103-0105). Further note that Murakami teaches that the final product may contain non-cyclized methacrylic acid (0106). Given that the prior art polymer is required to contain a minimum of 50% of the methacrylic ester monomer and 3% of the glutaric anhydride unit, an ordinary artisan can deduce that the amount of methacrylic acid in the final polymer must be ≤ 47%, overlapping the claimed range (for claim 7). 
Murakami does not particularly point to the production of a composition comprising a copolymer having the recited ring structural unit content and an alkali metal and/or alkaline earth metal in the recited amount.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05(II)(A)). The prior art ranges overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed invention in view of the teachings of Murakami (for claims 1, 7, 8).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al, US4789709.
Kato discloses a thermoplastic copolymer prepared via a process comprising the steps of 1) copolymerizing methacrylic acid with a methacrylate ester to form a raw copolymer (for claims 4-6), followed by 2) heat treating said raw copolymer in the presence of a ring closing promoter such as an alkali metal hydroxides and/or alkaline earth metal hydroxides. Step (2) of the prior art process results in the formation of a six membered cyclic anhydride unit in the polymer structure; note that the ring structure disclosed by Kato (Column 4, lines 47-63) corresponds to glutaric anhydride (for claims 2, 3). The prior art process therefore results in the production of a composition comprising a copolymer containing  glutaric anhydride units, corresponding to the claimed polymer containing a ring structural unit (for claim 1), and an alkali metal or alkaline earth metal (for claim 1). The prior art composition is used in the production of automobile parts (abstract), corresponding to the claimed article (for claim 10).
Regarding the amount of the ring structure: Kato teaches that the final copolymer product comprises 3 to 50% by weight of the glutaric anhydride unit (Column 4, lines 10-13), overlapping the claimed ranges (for claims 1, 8).
Regarding the amount of alkali metal and/or alkaline earth metal: As noted above, Kato discloses the use of alkali metal hydroxides and/or alkaline earth metal hydroxides as the ring closing promoter. As taught by Kato, these compounds are added to the prior art copolymer in an amount in the range of 0.001 to 1% by weight. The mere purity of a product does not, by itself, render a product nonobviousness (see MPEP § 2144.04(VII) 
Regarding the presence of units derived from methacrylic acid: Kato teaches that the raw copolymer prepared in step (1) of the prior art process comprises 5 to 50% by weight methacrylic acid and that 70% by weight or more of the methacrylic acid is converted to the glutaric anhydride unit in step (2)-i.e., up to 30% of the initial methacrylic acid units may remain in the final product (Column 2, lines 49-52; Column 4, lines 6-10). Based on these teachings, an ordinary artisan can calculate that the final polymer product of the process of Kato can contain 15% or less methacrylic acid units, overlapping the claimed range (for claim 7). 
Regarding the claimed melt flow rate: Kato exemplifies the production of polymers having a melt flow rate in the range of 0.5 to 1.5 g/10 min (Table 1; Column 4, lines64-67), overlapping the claimed range (for claim 9).
Kato does not particularly point to the production of a polymer composition having the claimed ring content.
As noted above, the prior art teaches ranges that overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a polymer composition having the claimed properties in view of the teachings of Kato (for claims 1, 7-9); see In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hallden-Abberton, US4874824, discloses the production of methacrylate-based copolymers comprising 27.2 to 87.3 mol% anhydride units (Table 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765